DETAILED OFFICE ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2022 has been entered.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 52-71 and 73-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dastin et al. (U.S. 4,764,238) in view of Jones et al. (U.S. 7,179,517).
     Dastin et al. teaches a core foam layer that is impregnated with resin then compressed between two outer fibrous prepreg layers to form a laminate.  Jones et al. teaches using a fiber layer that is not saturated with resin that acts a venting layer and bleed layer when the fiber layer is compressed into the core layer and resin from the core permeates into the outer fiber layers (abstract, col. 8, lines 1-20).  Jones et al. also teaches a surfacing layer that contains a nonwoven fabric to prevent fibers from the fiber layers from being exposed on the surface of the composite so that a smooth outer surface is formed (col. 6, lines 5-25).  The instant invention claims an open cell foam core that has outer fiber layers pressed into it, and a nonwoven surfacing layer on the outside of the fiber layers to form a smooth surface, the fiber layers also serving as venting layers, with the foam core being partially crushed.  It would have been obvious to have used partially dry fiber layers in the laminate of Dastin et al. to allow ventilation of gases, and use a nonwoven surfacing layer to form a smooth outer surface because of the teachings of Jones et al.  The fiber layers of Jones et al. being pressed into the core foam layer of Dastin et al. so as to displace the core resin into the outer fibrous layers is taken as meeting the instant limitation of the fiber layers being located within the foam core.  The compression of the foam layer of Dastin et al. during molding to push out the resin in the pores results in some deformation or crushing of the foam core.

Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive.
     Applicant continues to argue that the structure of the combination of the references is different than claimed structure because the methods of making the composite product are different.  The combination of the references has thermosetting resin flowing from open cells in the foam core into the outer fiber layers, while the disclosed process of the instant application makes the claimed article by migration of a thermosetting resin from the outer fiber layers into the cells within the foam core.  The end result of both processes is a similar structure that has thermosetting resin that extends from the outer fiber layers into the inner open cell foam core.  Similar end products made by different processes are not considered patentably distinct unless there is difference in final product structure.  Applicant continues to argue that the core of Dastin et al. is not open cell because it contains a thermosetting resin. The examiner takes open cells as meaning that the cells are connected to each other and to the outer surfaces of the foam core as opposed to being closed sealed pores that do not communicate without side spaces or adjacent cells.  Dastin et al. has open cells by this definition.  Applicant also argues that the foam core of Dastin et al. is not partially crushed as is now claimed in the independent claim.  As liquid is pushed out of the foam of Dastin et al. when it is molded into final shape, the foam structure has to be at least somewhat deformed.  This deformation can be considered as a type of crushing.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783